Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  September 16, 2016
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  151051(87)                                                                             Stephen J. Markman
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  CITY OF COLDWATER,                                                                    Richard H. Bernstein
                                                                                              Joan L. Larsen,
            Plaintiff-Appellee,                                                                         Justices
                                                             SC: 151051
  v                                                          COA: 320181
                                                             Branch CC: 13-040185-CZ
  CONSUMERS ENERGY COMPANY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a reply to
  the brief of amicus curiae Michigan Public Service Commission is DENIED. The reply
  submitted on September 15, 2016, is not accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 16, 2016